ACCEPTED
                                                                                                     14-15-00463-CV
                                                                                     FOURTEENTH COURT OF APPEALS
                                                                                                  HOUSTON, TEXAS
                                                                                               10/23/2015 9:46:32 AM
                                                                                               CHRISTOPHER PRINE
                                                                                                              CLERK

                                         14-15-00463-CV

CROSSLAND ACQUISITION, INC.,                      §                      IN THE FOURTEENTH
                                                                                 FILED IN
                                                  §                       14th COURT OF APPEALS
               Appellant,                         §                          HOUSTON, TEXAS
                                                  §                       10/23/2015 9:46:32 AM
V.                                                §                       COURT    OF APPEALS
                                                                          CHRISTOPHER     A. PRINE
                                                  §                                Clerk
HNTB CORPORATION,                                 §
                                                  §
               Appellee.                          §                          HOUSTON, TEXAS

______________________________________________________________________________

           APPELLANT’S UNOPPOSED MOTION FOR ENLARGEMENT
______________________________________________________________________________

       Pursuant to Tex. R. App. Proc. 10.1, Appellant, Crossland Acquisition, Inc.

(“Crossland”), through its undersigned counsel, hereby files this Unopposed Motion for

Enlargement regarding its Appellant Brief.

       As Appellant described in its motions dated August 17, 2015 and September 21, 2015,

Appellant coordinated and effectuated the delivery of the appellate record in accordance with

Tex. R. App. Proc. 34. However, upon review of the complete record, Appellant discovered that

the record was both incomplete and contained deficiencies. Specifically, one requested pleading

was not contained in the record, and one exhibit to another pleading was also not present in the

record. As a result of these errors, the pagination necessary for record citations was deficient.

Appellant then coordinated with the trial court clerk to correct these errors. In light of these

record errors, Appellant sought and was granted an enlargement of time, ostensibly to provide

the trial court enough time to correct the errors and resubmit the record to this Court. This Court

reset the brief filing deadline to October 5, 2015.

       The second request came about due to the fact that the lower court would not be able to

send the corrections in time for Appellant to file its brief. However, despite Appellant’s best



                                                  1
efforts, our office was informed on or around September 17, 2015 via telephone that the trial

court would not have the record fixed and submitted before the Appellant Brief was due. The

clerk originally responsible for the initial submission, and then its subsequent corrections, was no

longer in charge of our record, and the new point of contact, Duane Gilmore, stated that the

record would not be available until October 10, 2015 at the earliest.

       Now, the record was not ready on October 10, 2015, but instead several days later. Our

office did not receive confirmation that it was available until days after it had been provided.

Upon receipt of what should have been a “corrected” record, it became obvious on October 22,

2015, that we had received a record that was not actually corrected. After speaking with the

Fourteenth Court of Appeals, we were able to finally receive what we believe is the corrected

record. However, we are still reviewing it to ensure that there are no additional errors, and that

all errors have been corrected. That, unfortunately, is going to take more time than remains

before Appellant’s brief is due.

       Therefore, because the record has just now been received and not yet confirmed to be

correct, thus not leaving Appellant enough time to prepare its brief, Appellant is requesting that

this Court grant a third enlargement of time to allow Appellant enough time to receive, review,

and use the record to prepare its brief. Opposing counsel does not oppose this motion.

       For the foregoing reasons, Appellant respectfully requests that the Court grant its motion

for enlargement of time within which to file Appellant’s Brief.




                                                 2
Respectfully submitted,

NEEL, HOOPER & BANES, P.C.


___________________________________
Bryant S. Banes
State Bar No. 24035950
Sean D. Forbes
State Bar No. 24040916
Stormy N. Mayfield
State Bar No. 24067656
Neel, Hooper & Banes, P.C.
1800 West Loop South, Suite 1750
Houston, Texas 77027
Tel: (713) 629-1800
Fax: (713) 629-1812


Counsel for Appellant




   3
                                   Certificate of Conference

       On October 23, 2015, counsel for Appellant communicated with Mr. P. Randall Crump to

file Appellant’s Motion for Enlargement in this case and said counsel is not opposed to filing.



                                             ______________________________________
                                             Bryant S. Banes




                                      Certificate of Service

       The undersigned hereby certifies that a true and correct copy of the foregoing instrument

was served upon counsel for Defendant as listed below via electronic service, on this the 23rd

day of October, 2015.

                              Mr. P. Randall Crump
                              Shook, Hardy & Bacon, L.L.P.
                              600 Travis, Suite 3400
                              Houston, Texas 77002


                                             ______________________________________
                                             Bryant S. Banes




                                                4